103 F.3d 117
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roland H. CRONER, Jr., Plaintiff--Appellant,v.METROPOLITAN LIFE INSURANCE COMPANY, d/b/a Metlife,Defendant--Appellee.
No. 96-1152.
United States Court of Appeals, Fourth Circuit.
Argued Nov. 21, 1996.Decided Dec. 2, 1996.

Roland H. Croner, Jr., Appellant Pro Se.  Winfield Turley Shaffer, Michael Thomas Cimino, JACKSON & KELLY, Charleston, West Virginia;  Daniel J. Doebele, METROPOLITAN LIFE INSURANCE COMPANY, New York, New York, for Appellee.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order granting summary judgment for the Appellee in Appellant's action alleging breach of contract and fraud.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.*  Accordingly, we affirm on the reasoning of the district court.  Croner v. Metropolitan Life Ins. Co., No. CA-94-1072-5 (S.D.W.Va. Jan. 22, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Although Appellant did not receive the notice required by Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975), we find the failure to be harmless error.  Fed.R.Civ.P. 61